—Appeal by defendant, as limited by her motion, from a sentence of the County Court, Dutchess County, imposed January 28, 1975, upon her conviction of attempted forgery in the second degree, on her plea of guilty, the sentence being an indeterminate term of imprisonment of from 0 to 3 years. Appeal dismissed as academic. Since there was no stay of execution, it is manifest that defendant has already served the sentence imposed. As the excessiveness of her sentence is the only issue raised, the appeal is academic (see People v Tomasi, 61 AD2d 1052). Gulotta, J. P., Shapiro, Cohalan and Gibbons, JJ., concur.